        1:19-cv-03132-RMG        Date Filed 12/06/19   Entry Number 7   Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA AIKEN
                                        DIVISION

STATE OF SOUTH CAROLINA                            )
                                                   )
SOUTH CAROLINA DEPARTMENT OF                       )
HEALTH AND ENVIRONMENTAL CONTROL                   )
and                                                )
SAVANNAH RIVER MARITIME                            )
COMMISSION                                         )
and                                                ) C/A No. 1:19-cv-3132-RMG
                                                   )
AUGUSTA, GEORGIA                                   )
                                                   )
Plaintiff-Intervenor Applicant                     )
                                                   )
v.                                                 )
                                                   )
UNITED STATES ARMY CORPS OF                        )
ENGINEERS;                                         )
                                                   )
UNITED STATES ARMY CORPS OF                        )
ENGINEERS, SAVANNAH DISTRICT;                      )
                                                   )
RYAN MCCARTHY, in his official capacity as         )
Secretary of the Army;                             )
                                                   )
LT. GENERAL TODD T. SEMONITE, in his               )
official capacity as Commanding General and        )
Chief of Engineers, U.S. Army Corps of Engineers   )
                                                   )
MAJOR GENERAL DIANA M. HOLLAND, in                 )
her official capacity as Commanding General,       )
South Atlantic Division, U.S. Army Corps of        )
Engineers;                                         )
                                                   )
and                                                )
                                                   )
COLONEL DANIEL H. HIBNER, in his                   )
official capacity as District Engineer, U.S.       )
Army Corps of Engineers, Savannah District,        )
                                                   )
Defendants.                                        )
      1:19-cv-03132-RMG          Date Filed 12/06/19       Entry Number 7      Page 2 of 4




 AUGUSTA, GEORGIA’S ANSWERS TO LOCAL RULE 26.01 INTERROGATORIES

       COMES NOW, Augusta, Georgia (“Augusta”), as proposed intervenor in the above-

styled action, and submits these Answers to Local Rule 26.01 Interrogatories as follows:

(A)    State the full name, address and telephone numbers of all persons or legal entities who

        may have a subrogation interest in each claim and state the basis and extent of said

        interest.

       RESPONSE:              Augusta is not aware of any person or entity which has a

       subrogation interest in any claim involved in this litigation.

(B)    As to each claim, state whether it should be tried jury or nonjury and why.

       RESPONSE:              Each claim will be tried nonjury under the standard of review set

       forth in the authority in the complaint, the Administrative Procedures Act (APA) 5

       U.S.C.A. §§ 500 et seq. (APA), and as applied to the Water Infrastructure Improvements

       for the Nation Act (WIIN Act), Public Law 114-322, 130 Stat. 1703 (Dec. 16,

       2016)(WIIN Act), National Environmental Policy Act (NEPA), 42 U.S.C.A. §§ 4321 and

       the authorities properly before a NEPA review matter, and the Clean Water Act (CWA),

       33 U.S.C.A. § 1251 et seq.

(C)    State whether the party submitting these responses is a publicly owned company and

        separately identify: (1) each publicly owned company of which it is a parent, subsidiary,

        partner, or affiliate; (2) each publicly owned company which owns ten percent or more

        of the outstanding shares or other indicia of ownership of the party; and (3) each publicly

        owned company in which the party owns ten percent or more of the outstanding shares.

       RESPONSE:              The party submitting these responses is a governmental entity and

       is not a publicly owned company.
      1:19-cv-03132-RMG          Date Filed 12/06/19       Entry Number 7        Page 3 of 4




(D)   State the basis for asserting the claim in the division in which it was filed (or the basis of

       any challenge to the appropriateness of the division). See Local Civil Rule 3.01.

      RESPONSE:               The Aiken Division is the appropriate division under Rule 24(a) of

      the Federal Rules of Civil Procedure

(E)    Is this action related in whole or in part to any other matter filed in this District, whether

       civil or criminal? If so, provide: (1) a short caption and the full case number of the

       related action; (2) an explanation of how the matters are related; and (3) a statement of

       the status of the related action. Counsel should disclose any cases which may be related

       regardless of whether they are still pending. Whether cases are related such that they

       should be assigned to a single judge will be determined by the Clerk of Court based on a

       determination of whether the cases: arise from the same or identical transactions,

       happenings or events; involve the identical parties or property; or for any other reason

       would entail substantial duplication of labor if heard by different judges.

      RESPONSE:               This action is related to and is a request for intervention in State of

      South Carolina et al. v United States Army Corps of Engineers et al, Civ. 1:19-cv-3132-

      RMG, filed November 4, 2019.

(F)    [Defendants only.] If the Defendant is improperly identified, give the proper

       identification and state whether counsel will accept service of an amended summons and

       pleading reflecting the correct identification.

       RESPONSE:              No response required.

(G)   [Defendants only.] If you contend that some other person or legal entity is, in whole or in

       part, liable to you or the party asserting a claim against you in this matter, identify such

       person or entity and describe the basis of said liability.
   1:19-cv-03132-RMG        Date Filed 12/06/19     Entry Number 7       Page 4 of 4




    RESPONSE: No response required.



Respectfully submitted this 6th day of December, 2019


                                            BARNWELL, WHALEY, PATTERSON,
                                            AND HELMS, LLC

                                            By: s/ John W. Fletcher
                                            M. Dawes Cooke, Jr., Esq. (Fed. I.D. # 288)
                                            John W. Fletcher, Esq. (Fed I.D. # 9378)
                                            P.O. Drawer H (29402)
                                            288 Meeting Street, Suite 200
                                            Charleston, SC 29401
                                            (843) 577-7700

                                            David M. Moore, Esq. (Ga. Bar No. 518830)
                                            Pro Hac Vice Motion to be Filed
                                            Mary Ellen Ternes, Esq. (S.C. Bar No. 0070237)
                                            Pro Hac Vice Motion to be Filed
                                            Earth & Water Law, LLC
                                            Promenade, Suite 1900
                                            1230 Peachtree Street, N.E.
                                            Atlanta, Georgia 30309-3592
                                            (404) 245-5421

                                            Wayne Brown, Esq. (Ga. Bar No. 089655)
                                            General Counsel, Augusta Law Department
                                            Kayla Cooper
                                            Ga Bar No. 846280
                                            Augusta Law Department
                                            520 Greene Street
                                            Augusta, GA 30901

                                            Attorneys for Plaintiff/Intervenor Applicant
                                            Augusta, Georgia
